Duckworth, Justice.
1. If the relationship may be considered as confidential, the rule stated in Trustees of Jesse Parker Williams Hospital v. Nisbet, 191 Ga. 821 (6) (14 S. E. 2d, 64), as to the presumption of undue influence can not be applied here, because there is no evidence showing the mental capacity of the grantee or a disparity in the mental capacity of the grantor and grantee.
2. There is no evidence showing undue influence, and no circumstances which would authorize a conclusion that either of the deeds in question was executed as the result of undue influence exerted by the grantee or some one in her behalf upon the grantor; nor would the evidence authorize a verdict finding that the deeds were without consideration. Since the evidence demanded the verdict in favor of the defendant, the alleged error in the charge will not be considered. White v. Southern *54Railway Co., 123 Ga. 353 (4) (51 S. E. 411); Poole v. Atlanta Joint Stock Land Bank, 189 Ga. 59 (5 S. E. 2d, 368).
No. 14153.
May 26, 1942.

Judgment affirmed.


All the Justices concur.

Clement E. Sutton and Carroll D. Colley, for plaintiffs.
Earle Norman and W. A. Slaton, for defendant.